Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “RPS sensor" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The abbreviations “ECU’ and ‘EPS’ should be expanded to their full meanings. 
The following title is suggested: Multichannel Electric Control Unit Architecture for Electromechanical Power Steering.
Similarly, page 3 line 1 of Specification recites “RPS sensor” without first using the full terminology. Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “RPS sensor” which is an acronym without first reciting the full terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The abbreviation ‘RPS’ is unclear. For example, RPS could stand for rotor position signal or rotor position sensor among other terms. The first time an acronym is used in a disclosure, the full term should be written out. This must be clarified without adding new matter.

Claim Rejections - 35 USC § 102
Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sakai (US 2014/0358375).
Regarding Claim 12, A motor electric control unit for an electromechanical power steering mechanism or a steer-by-wire steering mechanism, which controls current through an electric assist motor in response to signals of steering mechanism sensors, the motor electric control unit comprising: 
	At least two channels, wherein each of the at least two channels has the steering mechanism sensors in redundancy (Fig. 4); and 
	A voter that is assigned to an actuator and is configured to vote on correct output of the steering mechanism sensors of the at least two channels (42) (par. [0034-0035] discusses determining a malfunction in one of the redundant sensors, determining/voting on which is accurate, then passing the correct output to the drive mechanism/actuator).
Regarding Claim 21, An electromechanical power steering mechanism for assisting steering of a motor vehicle, the electromechanical power steering mechanism comprising:
	A torque sensor (52);
	An electric motor (31) for steering assist, wherein the electric motor is configured to apply an assistance torque in response to an output signal from the torque sensor that is indicative of an input torque applied by a driver of the motor vehicle to a steering wheel; and
	A motor electric control unit comprising: 
		At least two channels (Fig. 4), wherein each of the at least two channels has steering mechanism sensors in redundancy, and 
		A voter that is assigned to an actuator and is configured to vote on correct output of the steering mechanism sensors of the at least two channels (42) (par. [0034-0035] discusses determining a malfunction in one of the redundant sensors, determining/voting on which is accurate, then passing the correct output to the drive mechanism/actuator). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Wada (US 20160347353).
Regarding Claim 13, Sakai discloses the motor electric control unit of claim 12 wherein the steering mechanism sensors include a steering column torque sensor (Sakai 52) but does not disclose an RPS sensor for sensing a rotor angle of the electric assist motor.
	Wada does disclose a sensor for sensing angle of the rotor [Wada 0032]. 
	Sakai and Wada are considered analogous art to the claimed art because they are in the same area of electronic control units. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic control unit of Sakai by modifying the electronic control unit to include a sensor for the rotor angle. Modifying Sakai would allow for additional functionality and features of the electronic control unit.
Claim 14, 16 - 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Dominke (US 2003/0114969).
Regarding Claim 14, Sakai discloses the motor electric control unit of claim 12, but does not disclose wherein each of the at least two channels include processors, wherein the processors have different software for each of the at least two channels to protect against systematic faults. 
Dominke does disclose wherein each of the at least two channels include processors, wherein the processors have different software for each of the at least two channels to protect against systematic faults (Dominke [0042], Fig. 5).
Sakai and Dominke are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steer-by-wire steering system of Sakai with the teaching of Dominke by modifying the ECU to include a processors with different software to each channel. Modifying Sakai allows for channels to run different for reliability. 
Regarding Claim 16, Sakai discloses the motor electric control unit of claim 15 but does not disclose wherein the voter is configured to vote on the actuator’s inputs of the at least two channels.
Sasaki does disclose wherein the voter is configured to vote on the actuator’s inputs of the at least two channels (Dominke par. [0139] discusses a 2 out of 3 majority vote).
Sakai and Dominke are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor electric control unit of Sakai with the teaching of Dominke by modifying the ECU to configure the voter to vote on inputs of at least two channels. Modifying Sakai would allow for multiple inputs to provide multiple sources for increased redundancy and scalability.
Regarding Claim 17, Sakai discloses the motor electric control unit of claim 12, wherein the voter is a majority voter, which gives feedback of health status of each of the at least two channels to all of the at least two channels (Sakai par. [0024] & [0032], 42, discuss malfunction detection basis and method), but does not disclose the voter is a majority voter, with a settable tolerance time.  
Dominke does disclose a tolerance interval after error with a transition time (Dominke [0075]). 
Sakai and Dominke are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voter of Sakai with the teaching of Dominke by modifying it to set a tolerance time. Modifying Sakai would allow for decreased error response fluctuation and additional functionality.
Regarding Claim 18, Sakai discloses the motor electric control unit of claim 12 but does not disclose wherein the voter is configured to mask a faulty channel of the at least two channels, which is in return neglected for further calculation, wherein the voter synchronizes a state of the motor electric control unit by feeding a same value to all of the at least two channels.
Dominke does disclose wherein the voter is configured to mask a faulty channel of the at least two channels, which is in return neglected for further calculation, wherein the voter synchronizes a state of the motor electric control unit by feeding a same value to all of the at least two channels (Dominke [0139]). 
Sakai and Dominke are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steer-by-wire steering system of Sakai with the teaching of Dominke by modifying the ECU to mask a faulty channel. Modifying Sakai allows redundancy and safety. 
Regarding Claim 22, Sakai discloses a steer-by-wire steering system comprising: 
	A steering wheel (21);
	A plurality of road wheels (26, 28); 
	A steering actuator with an electric motor (31) that operates in response to detected values of various steering parameters and orients the road wheels in a desired direction; and 
	A motor electric control unit comprising: 
		At least two channels (Fig. 4), wherein each of the at least two channels has steering mechanism sensors in redundancy, and 
		A voter that is assigned to an actuator and is configured to vote on correct output of the steering mechanism sensors of the at least two channels (42),
But does not disclose a feedback actuator connected to the steering wheel for providing road feedback to a driver.
Dominke does disclose a feedback actuator (Dominke ‘LRM’, par. [0038]) connected to the steering wheel for providing road feedback to a driver.
Sakai and Dominke are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steer-by-wire steering system of Sakai with the teaching of Dominke by modifying the steering system to connect a feedback actuator to the steering wheel. Modifying Sakai allows for another level of information to be transmitted to the user. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai.
Regarding Claim 15, in one embodiment Sakai discloses the motor electric control unit of claim 12, but does not disclose wherein the at least two channels each receive output of a current sensor of the actuator. 
Sakai does disclose an alternative embodiment wherein the at least two channels each receive output of a current sensor of the actuator ([0045] line 6).
Both embodiments were directed to a motor control unit. It would have been obvious to a person having ordinary skill in the art before 
	Sakai and Sasaki are considered analogous art to the claimed art because they are in the same area of power steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor electric control unit of Sakai with the teaching of Sasaki by modifying the ECU with voting on the actuator’s inputs. Modifying Sakai would allow for additional functionality on different inputs.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Habel (US 20150033357).
Regarding Claim 19, Sakai discloses the motor electric control unit of claim 12 but does not disclose wherein each of the at least two channels qualifies at least for ASIL-B.
	Habel does disclose wherein each of the at least two channels qualifies at least for ASIL-B ([0044], lines 5-10).
	Sakai and Habel are considered analogous art to the claimed art because they are in the same area of electric control systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor electric control unit of Sakai with the teaching of Habel by modifying the ECU to meet ASIL-B requirements. Modifying Sakai would allow for increased safety levels met to organizational body standards. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Zhao (CN 102929157 provided on IDS filed 11/19/2021 with Machine Translation downloaded 4/7/2022 ).
Regarding Claim 20, Sakai discloses the motor electric control unit of claim 12 but does not disclose wherein the voter is one of at least three voters, wherein the actuator is one of at least three actuators, wherein the at least three voters are respectively assigned to the at least three actuators, wherein the at least three voters are configured to drive each of the actuators with a same majority voted signal. 
Zhao does disclose wherein the voter is one of at least three voters, wherein the actuator is one of at least three actuators, wherein the at least three voters are respectively assigned to the at least three actuators, wherein the at least three voters are configured to drive each of the actuators with a same majority voted signal (Page 3, paragraph 2, lines 3-6).
Sakai and Zhao are considered analogous art to the claimed art because they are in the same area of electric control systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor electric control unit of Sakai with the teaching of Zhao by modifying the ECU with three voters each assigned to an actuator. Modifying Sakai would allow for additional or redundant voter signals. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARENA MARY TOY/Examiner, Art Unit 3611              

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611